328 S.W.2d 434 (1959)
Herminia C. RODRIGUEZ, Petitioner,
v.
TRAVIS LIFE INSURANCE COMPANY, Respondent.
No. A-7488.
Supreme Court of Texas.
October 21, 1959.
M. N. Garcia, Austin, for petitioner.
O'Quinn, McDaniel & Randle, Howell Finch, Austin, for respondent.
PER CURIAM.
The only point brought to this Court assigns error to the construction by the Court of Civil Appeals of Article 3737e, Vernon's Texas Civil Statutes. It is our view that the statute has been correctly construed by that court in its opinion published in 326 S.W.2d 256. Accordingly, the application for writ of error is refused. No reversible error.